Citation Nr: 1613666	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In July 2015, this matter was previously before the Board, at which time the issues before the Board were entitlement to service connection for bilateral hearing loss and tinnitus.  The Board remanded those claims for further development.

In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right ear hearing loss and tinnitus.  The case now returns for final appellate review, and what is left for consideration is the issue of entitlement to service connection for left ear hearing loss.

Since a November 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence (a statement) with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2012 letter, sent prior to the initial unfavorable decision issued in May 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded a VA examination in April 2012 addressing his bilateral hearing loss and tinnitus claims.  However, the Board determined in the July 2015 remand that such opinion was inadequate to decide the matters.  Thereafter, the Veteran was afforded another VA examination in November 2015.  The Board finds that such VA examination and opinion are adequate to decide the issue remaining on appeal, as it was predicated on an interview with the Veteran, an appropriate examination, and a review of the record.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Additionally, the Veteran was provided an opportunity to set forth his contentions during a May 2015 Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his hearing loss, the type and onset of symptoms, and his contention that his military service caused his hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining an additional VA examination. The Board notes that, at the Board hearing, the Veteran indicated that there was a possibility that he would submit a private opinion in support of his claim.  However, despite being provided opportunity to submit such an opinion, the Veteran did not do so.  In any case, the Veteran was afforded a VA examination and opinion since the Board hearing, as discussed above.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In July 2015, the Board remanded this matter to obtain a VA examination and opinion, to include consideration of the Veteran's lay statements.  As discussed above, such examination and opinion were obtained in November 2015.  Thereafter, the left ear hearing loss claim was readjudicated in the November 2015 SSOC.  Therefore, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently has hearing loss as a result of his military service.  Specifically, the Veteran testified that, while on active duty, he was the primary driver of an M-35 2 1/2 ton, 6 by 6 truck, commonly called a deuce and a half.  He indicated that such trucks had very loud diesel engines, and there was no requirement for hearing protection.  Additionally, he stated that he noticed hearing problems while on active duty that became very noticeable a few months after he was discharged and have continued to the present time.  Because service connection for right ear hearing loss and tinnitus were granted, as discussed above, the Board's analysis below will focus on left ear hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board observes that the Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss.  

The Board notes that, prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  

The Veteran's January 1961 examination conducted at the entrance to active duty only includes normal whispered voice test results and no audiometric findings.  However, his November 1962 examination conducted at the time of his separation from active duty reflects the following puretone threshold values, with the ASA puretone thresholds represented by the digit not contained in parentheses and the converted ISO-ANSI puretone thresholds in parentheses:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
0 (15)
-5 (5)
-5 (5)
No reading
0 (5)

In the April 2012 VA examination report, a VA examiner opined that, while audiometric findings indicated that the Veteran had bilateral hearing loss, it was less likely than not that the Veteran's present hearing loss is related to his military service.  However, as previously noted, the Board determined that such opinion was inadequate to decide the case.

Pursuant to the Board's July 2015 remand instructions, the Veteran was afforded another VA examination in November 2015.  At that time, an audiogram revealed the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
30
30
30
30
55

The left ear speech discrimination score, using the Maryland CNC test, was 100 percent.  The VA examiner diagnosed left ear sensorineural hearing loss.  Based on such audiometric results, the Board finds that the Veteran has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385.

Following a review of the record, to include the Veteran's service treatment records (converted as necessary) and his statements, and conducting an audiological evaluation, the examiner opined that it was not at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of an event in military service.  The examiner noted that noise exposure during active duty is conceded.  The examiner also considered the Veteran's report of subjective hearing loss in service and the Veteran's lay statements regarding noise exposure.

While conceding in-service noise exposure, the examiner explained that the evidence shows there was no in-service "noise injury" specifically regarding the Veteran's left ear.  Specifically, the examiner determined that the Veteran experienced an in-service noise injury in his right ear but not in his left ear.  The examiner addressed this apparent contradiction by pointing to the evidence showing no permanent positive threshold shift in the left ear, in contrast to the right ear.

Furthermore, the examiner supported his conclusion by citing an Institute of Medicine study involving noise injury in military service and also provided additional references indicating that delayed onset hearing loss due to noise exposure is unlikely to occur.

The Board accords great probative weight to the November 2015 VA examiner's opinion.  In this regard, the examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since military service, the Board finds that such statements are inconsistent with his November 1962 audiometric examination, completed at the time of separation from service, which revealed normal hearing.  Therefore, the Board accords the Veteran's current statements regarding a continuity of hearing loss symptomatology since service to be inconsistent with the contemporaneous evidence of record as well as his service treatment records, which show no complaints of hearing loss.  Therefore, the Board finds such statements to be not credible.  Moreover, the clinical evidence of record fails to show that hearing loss manifested before 2012, nearly fifty years after service.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board considered the Veteran's statements linking his military service, to include noise exposure, to his current left ear hearing loss.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service because these factors require only personal knowledge and are based on his own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to attribute his left ear hearing loss to any incident of his military service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss, and he is a layperson in this regard.  While it is an error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).

While the Veteran believes that his left ear hearing loss is somehow connected to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The diagnosis of hearing loss and the etiology of such requires medical testing and medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current left ear hearing loss is not competent medical evidence.  Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to his current hearing loss is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Therefore, The Board finds the November 2015 VA examiner's opinion to be of greater probative value than the Veteran's lay contentions.  Consequently, the only competent nexus opinion of record concludes that the Veteran's left ear hearing loss is less likely than not related to service.  

Accordingly, because left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


